Title: From John Adams to James Grubb, 7 June 1785
From: Adams, John
To: Grubb, James


          
            Sir.
            Bath Hotel Westminster June 7th. 1785.—
          
          I have received the Letter you did me the Honour to write me, on the 23 of May, relative to the seizure of the Brigantine Nancy, Capt. John Limeburner, by the Pilot Cutter Commanded by Leiut. Seymor Lynn.
          You desire me, Sir, to demand from the Court of Great Britain, that the Ship and Cargo be given up, with Damages for the detention, but this is not in my power. The Laws of every Country must decide such Cases in the first Instance, and the Sovereign of a complaining subject or even of an injured Citizen, rarely if ever interposes, untill Justice is refused by the Laws. I cannot therefore, ministerially interfere in this affair, unless Congress should send me their express Instructions so to do. This however will not prevent me from doing you any Service in my Power in my private Capacity, and whenever Messrs: Oackley and Hancock or any Person in your Behalf shall call upon me, they shall have all the attention and assistance I can give them as an Individual. It is indispensable that you and the French Merchants interested, apply to Council and Defend your property in a Course of Law. I suppose the Vessel being at Anchor, excited the Suspicion, but if you can prove, as I suppose you can that she was not within the Limit, forbidden by act of Parliment, I should think you would find no Difficulty in gaining your Cause
          I have the honour to be very respectfully / Sir. Your most Obedient / Humble serv.
          
            John Adams.
          
        